          Case 1:19-mj-02389-MBB Document 20 Filed 05/11/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETT
UNITED STATES OF AMERICA



v.                                                        1:19-MJ-02389-MBB



KENNEDY C. UGWU


                 ASSENTED TO MOTION TO AMEND CONDITIONS OF RELEASE


        The defendant, through counsel at the suggestion of Probation and with the assent of the

government, respectfully requests that the Court amend his conditions of release by striking G.P.S.

electronic monitoring. As grounds therefore, the defendant has been in compliance with all of his

conditions of release and the government assents to the removal of G.P.S. electronic monitoring.

Specifically, the prosecutors handling this case in the United States District Court in Los Angeles,

California (DOCKET NO: 19-CR-00380-VAP for the U.S. District Court for the Central District of

California) (Anil Anthony and Joseph Woodring along with Boston Assistant U.S. Attorney Eugenia

Carris) have expressed their assent to this request. The undersigned states that he and co-counsel James

E. McCall are in frequent communication with the Los Angeles prosecutors and the parties are in

discussions for a possible plea.


                                                  Respectfully submitted,
                                                  Kennedy C. Ugwu,
                                                  by his lawyer,


Date: May 11, 2020                                 /s/William Keefe____
                                                  William Keefe
                                                  BBO # 556817
                                                  801C Tremont Street
                                                  Boston, MA 02118
                                                  Telephone: (617) 947-8483
                                                  Facsimile: (617) 445-8002


                                                                                                           1
         Case 1:19-mj-02389-MBB Document 20 Filed 05/11/20 Page 2 of 2



                                  CERTIFICATE OF SERVICE

   I, William Keefe, counsel for the plaintiff, hereby certify that on this 11th day of May 2020, I
served this document through the Court’s electronic filing system (ECF) on all persons so
registered and served prosecutors from the Office of the United States Attorney for the Central
District of California by email.

Dated: May 11, 2020                                   /s/ William Keefe
                                                      William Keefe




                                                                                                      2
